Per Curiam,
We decided, in the Case of Dey v. Lovett and Others, assignees of Richards Coit, that the act did not extend to costs of suits instituted by the insolvent before his discharge; and, on the same principle of construction, it is equally clear, that it does not apply to suits brought by creditors against the insolvent before his assignment or discharge. The words of the act, “ all costs of suit,” mean only the costs of suits brought by or against the assignee or assignees of the insolvent. There is no reason or justice in giving the prosecuting creditor any advantage oyer the other creditors. The act does not intend" to encourage suits against insolvents. Its object, in this sec? tian, is merely.to indemnify the assignees for all the costs, charges, and expenses of all suits brought by’ or against them, or necessarily incurred by them in the execution of their tryst. ‘
Rule granted,